Citation Nr: 0116013	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00 - 14 135	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a low back disability 
on a direct basis or due to aggravation.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
with the Ohio Army National Guard from April 24, 1991, to May 
10, 1991, and from March 24, 1998, to May 12, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


REMAND

The record shows that the claimant served an initial period 
of ACDUTRA with the Ohio Army National Guard from April 24, 
1991, to May 10, 1991, and that the DD Form 214 for that 
period shows that the narrative reason for separation was 
"entry level status performance and conduct."  The RO 
should make a further effort to obtain all medical, 
administrative, and disciplinary records of the claimant's 
initial period of Ohio Army National Guard service, to 
include both entrance and separation examinations.  The Board 
further notes that the report of medical history and report 
of service separation examination ending the claimant's 
second period of Ohio Army National Guard service [March 24, 
1998, to May 12, 1998] is not of record and should be 
obtained simultaneously with the above-cited records.  

Private treatment records from the claimant's private 
physician, dated in February 1994 show that the claimant was 
seen with complaints of a sore back, diagnosed as chronic 
back strain, and was given pain medication.  In September 
1994, the claimant was again seen for chronic back strain, 
described as a nonspecific midthoracic pain.  The assessment 
was chronic back pain.  In December 1994, the claimant was 
seen at Greene Memorial Hospital emergency room with 
complaints of chronic back pain since he was in the service 
[sic].  He stated that he had X-rays taken on two occasions, 
the last time in 1991, and that some abnormality was shown.  
Examination disclosed bilateral paraspinal tenderness 
throughout the thoracolumbar region.  X-rays of the thoracic 
and lumbar spines revealed lumbarization of S1.  The 
diagnosis was acute exacerbation of chronic back pain.  

Additional private treatment records from the claimant's 
private physician show that the claimant was seen in December 
1994 for complaints of back pain with morning stiffness, but 
no sciatica or history of injury.  Examination disclosed a 
nonspecific lumbosacral pain, with pain on motion.  The 
clinical assessment was mechanical low back pain, and the 
claimant was instructed in general care of low back pain and 
given a few [sic] Vicodin.  

In a December 1997 Applicant Prescreening Form (DD Form 2246) 
prepared by the claimant in connection with his second 
enlistment in the Ohio Army National Guard, he denied ever 
having any back trouble.  He answered in the affirmative to 
an inquiry as to whether he had ever been discharged from 
military service for mental, physical or other reasons, 
citing his discharge from the Ohio Army National Guard in 
1991.  In a December 1997 Report of Medical History prepared 
by the claimant in connection with his second National Guard 
entrance examination, he denied ever having recurrent back 
pain, denied having other than childhood illnesses, and 
denied that he had ever been rejected for or discharged from 
military service due to any physical, mental or other 
reasons.  On service entrance examination in December 1997, 
no pertinent defects were noted.  At the Troop Medical Clinic 
(TMC) Reception Station, Fort Benning, the claimant denied 
having any injury or illness that he had failed to mention on 
his service entrance examination.  

The claimant's service medical records show that on April 9, 
1998, 17 days after entering ACDUTRA, the claimant reported 
to the Troop Medical Clinic, Fort Benning, stating that he 
had a preexisting back injury.  He was seen for complaints of 
midline low back pain with radiation, right more than left, 
and gave, for the first time, a history of a "vertebral 
problem."  Examination disclosed a normal gait and motor 
strength was 5/5.  The assessment was mechanical low back 
pain with occasional radicular symptoms, L4-5, none 
demonstrated on examination.  X-rays of the lumbar spine 
disclosed no abnormalities other than lumbarization of S1.  
The claimant again complained of "chronic" low back pain on 
April 13, 1998, stating that he was seen by three civilian 
doctors.  The claimant's civilian medical records were 
ordered.  The following day, he was seen for follow-up of low 
back pain without radiation, and gave a history of chronic 
mechanical low back pain since age 13.  Examination disclosed 
a normal gait, a full range of back motion, tenderness over 
the paraspinal muscles from L1 to S1, without muscle spasm or 
fasciculations, negative straight leg raising to 90 degrees, 
bilaterally, and no nerve or reflex deficits.  

The claimant was again seen on April 17, 1998, stating that 
he had a 14-year-history of back pain, and that his back 
injury occurred before he joined the Army.  He was given a 
profile against running, jumping, push-ups, or sit-ups until 
his medical records could be obtained.  On April 21, 1998, he 
was again referred to the orthopedic clinic with complaints 
of continuing localized intermittent low back pain, but 
denied radiation, diminished muscle strength, or bowel or 
bladder changes.  His prior orthopedic clinic visits were 
noted, his back X-rays were consistent with mechanical low 
back pain, and the claimant stated that he "wanted out of 
the service."  Examination revealed a full range of back 
motion, minimal tenderness over the L1-S1 paraspinal muscles 
and no evidence of motor, sensory, or reflex deficits.  X-
rays were shown to be normal apart form lumbarization of L1, 
and the clinical assessment was minimal mechanical low back 
pain, and it was indicated that the veteran's complaints were 
designed to achieve the secondary gain of getting him out of 
the service.  

The veteran was hospitalized for evaluation on April 23, 
1998, due to suicidal thoughts and self destructive behavior.  
Following the completion of mental and physical evaluations, 
together with collateral history from the claimant's parents, 
the following diagnoses were assigned: Axis I: Adjustment 
disorder with disturbance of emotions and conduct; alcohol 
dependence; polysubstance dependence - provisional (opioids, 
cocaine, hallucinogens, amphetamines), history of 
oppositional-defiant disorder; Axis II:  Personality disorder 
not otherwise specified with borderline features; Axis III: 
Musculoskeletal lower back pain, chronic, recurrent.  

In October 1998, the claimant submitted an applied for VA 
disability compensation benefits (VA Form 21-526) in which he 
acknowledged having a back problem before entering ACDUTRA, 
but sought service connection for back problem on the basis 
of aggravation while on ACDUTRA.   He submitted additional 
written statements and duplicate copies of service medical 
records in support of his claim.  In addition, he submitted 
copies of treatment records from his private physician, dated 
in September and October 1999, and in January and February 
2000, showing that he had persistent symptoms of mechanical 
type back pain, and lately some radicular pain, degenerative 
back disease, and CT scan evidence of moderate central 
stenosis at L4-5 secondary to central disc bulging, and mild 
stenosis at L5-S1 which appeared to be congenital in nature.  

The Board notes, without deciding, that the record includes 
competent medical evidence which, if believed, establishes 
that the veteran's chronic back strain, diagnosed as 
mechanical low back pain with painful motion, preexisted the 
veteran's second period of ACDUTRA from March 24, 1998, to 
May 12, 1998.  If such were proven to be the case, the issue 
would then be limited to whether the veteran's preexisting 
disease or injury had increased in severity beyond the 
natural progress of the condition during ACDUTRA based upon 
all the manifestations both before, during and after service.  
38 U.S.C.A. § 101(24), 106(d), 1131, 1153(West 1991);  
38 C.F.R. § 3.306 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized that the Board may 
not rely upon its own unsubstantiated judgment as to whether 
a disability preexisted service, or whether a preexisting 
disability underwent a chronic or permanent increase in 
disability during service due to aggravation, but must 
support its medical conclusions with independent medical 
evidence in the record or through adequate quotation from 
recognized medical treatises.  Crowe v. Brown,  7 Vet. App. 
238, 245-246 (1994).  Thus, the instant appeal is a matter 
which requires a medical opinion, and a Remand is required in 
order to obtain such an opinion.  

The Court has further held that ". . . temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 

'aggravation in service' unless the underlying conditions, as 
contrasted to the symptoms, is worsened."  Jensen v. Brown, 
19 F.3d 1413 (Fed.Cir.1994);  Hunt v. Derwinski,  1 Vet. App. 
292, 297 (1991).  The Board further notes, in passing, that 
the presumption of soundness at entry is not applicable to an 
individual who has served only on active duty for training 
and has not established any service-connected disabilities.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The claimant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans' Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either personally or 
as [] "the head of the Department."  38 U.S.C.A. § 303 
(West 1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  11 
Vet. App. 268 (1998).  Accordingly, the RO must review all 
examination reports prior to returning the case to the Board 
in order to ensure full and specific compliance with all 
instructions contained in remands by this Board.  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the claimant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his low back 
condition since January 1991.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
claimant that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the claimant 
in the possession of Drs. Matthew D. 
Moore, and Gary E. Krauss, inclusive, as 
well as all clinical records and 
radiographic reports pertaining to 
treatment of the claimant at Greene 
Memorial Hospital at any time, inclusive, 
but particularly X-rays taken in 1991 and 
subsequently.  The claimant should 
further be asked to provide any records 
in his possession pertaining to his 
initial period of ACDUTRA from April 24, 
1991, to May 10, 1991.  The claimant 
should be informed in writing that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  

2.  The RO should make a further effort 
to obtain all medical, administrative, 
and disciplinary records of the 
claimant's initial period of Ohio Army 
National Guard service, to include both 
entrance and separation examinations, as 
well as the report of medical history and 
report of service separation examination 
ending the claimant's second period of 
Ohio Army National Guard service, if any.  

3.  The RO should then schedule VA 
orthopedic and neurologic examination of 
the claimant by specialists who have 
reviewed the claimant's complete pre-
service medical records, his service 
medical records, and his post-service 
medical records.  Following their review 
of the claimant's complete medical 
records and completion of the requested 
examinations, the examining specialists 
should be asked to state their medical 
opinions as to (1) whether the claimant 
had a preexisting low back disability at 
the time of his entry into active duty 
for training on March 24, 1998; (2) if 
so, whether the claimant's preservice low 
back disability underwent a chronic or 
permanent increase in severity during his 
period of ACDUTRA from March 24, 1998, to 
May 12, 1998; and (2) if so, whether such 
increase in severity was due to the 
natural progress of the disease.  A 
complete rationale must be provided for 
all opinions expressed.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examining VA specialists do not 
affirmatively indicate that they each 
reviewed the claimant's complete medical 
records prior to their examinations, or 
if any requested opinions are not 
provided in the terms stated, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a back disability, 
on a direct basis and on the basis of 
aggravation.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains denied, the claimant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





























	



 

